NO. 12-13-00167-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

TODDRICK OSHEA POLK,                                        §   APPEAL FROM THE 2ND
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                         PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant
and his counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s motion
to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered September 11, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 11, 2013


                                          NO. 12-13-00167-CR


                                    TODDRICK OSHEA POLK,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 2nd District Court
                           of Cherokee County, Texas (Tr.Ct.No. 18,320)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.